Case: 13-30488      Document: 00512490446         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30488
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 6, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
WAYNE MICHAEL REAVIS, JR.,

                                                 Plaintiff–Appellant,

versus

JAMES M. LEBLANC, Secretary, Department of Corrections;
LOUISIANA STATE DEPARTMENT OF CORRECTIONS;
LOUISIANA STATE PAROLE BOARD,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2879




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Wayne Reavis, Jr., pro se and in forma pauperis (“IFP”), sued the various


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30488    Document: 00512490446        Page: 2   Date Filed: 01/06/2014



                                 No. 13-30488
state defendants under 42 U.S.C. § 1983 seeking money damages and immedi-
ate release from confinement based on an alleged miscalculation of his sen-
tence. The allegations are virtually identical to those in another federal suit
that was dismissed and not appealed. Here, the district court adopted the
report and recommendation of the magistrate judge and dismissed with pre-
judice, primarily on the ground of res judicata.
      As the magistrate judge said, quoting Wilson v. Lynaugh, 878 F.2d 846,
850 (5th Cir. 1980), “IFP complaints may be dismissed as frivolous . . . when
they seek to relitigate claims which allege substantially the same facts arising
from a common series of events which have already been unsuccessfully liti-
gated by the IFP plaintiff.” The judgment of dismissal is AFFIRMED. All
pending motions are DENIED.




                                       2